Beasley, Judge,
dissenting.
I respectfully dissent because Smith was entitled to separate trials on the two independent incidents of October 24, 1988, and December 27, 1988, even if they were similar.
They were not “crimes arising from the same conduct” so as to be governed by OCGA § 16-1-7, concerning which the court has discretion to order separate trials. Nor were they “ ‘a series of acts connected together or constituting parts of a single scheme or plan.’ ” Dingler v. State, 233 Ga. 462, 463 (211 SE2d 752) (1975). Thus, according to Dingler, defendant would have a right to severance if the charges had been joined in the same indictment. His right to object to consolidation, when the charges are in separate indictments, can be no less. Dingler involved separate crimes of the same general nature or species but different times, places, and persons, as here.
Bradford v. State, 126 Ga. App. 688 (1) (191 SE2d 545) (1972), addressing consolidation, as here, and not severance, is accurate law. In Loftin v. State, 230 Ga. 92, 93 (195 SE2d 402) (1973), the Court “recognize[d] the rule that a defendant cannot be tried simultaneously under two or more indictments for unrelated offenses without his consent, as stated in Bradford v. State, 126 Ga. App. 688 (191 SE2d 545) and as recognized by this court in numerous cases, . . .” As said there, this applies in jury cases, which this case is.
Jackson v. State, 249 Ga. 751, 757-758 (6) (295 SE2d 53) (1982), applied the rule of discretion to a case wherein the four crimes “were part of a continuous series of actions and conduct.” The Court reiterated that it is in such cases, “[w]here the joinder is based upon the same conduct or on a series of acts connected together or constituting parts of a single scheme or plan, [that] severance lies within the discretion of the trial judge.” That is not the situation here. Our recent case of Bridges v. State, 195 Ga. App. 851, 852 (2) (395 SE2d 30) (1990), distinguishes Bradford, because the charges in the two indictments against Bridges arose out of the same identical conduct and thus were governed by the prescription of OCGA § 16-1-7, which mandated consolidation absent a discretionary severance. Again, that is not the case here, and the decision in this case must follow that in Bradford. Continuing sales of the same type of contraband, which was the subject of the single trial in Little v. State, 165 Ga. App. 389, 390 (2) (300 SE2d 540) (1983), were properly denied severance because they “constitute[d] parts of a single scheme or plan.” Id. at 391. An armed robbery of one person at one store, and an attempt to commit an armed robbery against another person three months later at another location, do not comprise a single scheme or plan. Two robber*413ies by snatching, two days apart, were regarded as separate and distinct offenses which could be tried together, with defendant’s consent, in Snell v. State, 158 Ga. App. 860 (282 SE2d 408) (1981). Snell, however, waived the right. Although defendant could consent to have them tried together, as occurred in State v. Shuman, 161 Ga. App. 304 (287 SE2d 757) (1982), and by waiver in Snell, he did not do so and instead objected. For this reason, he is entitled to a new trial.
Decided March 15, 1991
Rehearing denied March 29, 1991
Caleb B. Banks, for appellant.
Robert F. Mumford, District Attorney, Cheryl F. Custer, Assistant District Attorney, for appellee.
I am authorized to state that Judge Carley and Judge Cooper join in this dissent.